POWELL, Presiding Judge.
This is an appeal from the Court of Common Pleas of Tulsa County, in which the plaintiff in error, hereinafter referred to as defendant, was charged with driving a motor vehicle while under the influence of intoxicating liquor, second offense, on March 21, 1959; alleging that the defendant was convicted in the Municipal Court of the City of Tulsa on December 13, 1957 on a charge of driving while under the influence of intoxicating liquor, fined $10, and sentenced to serve 10 days in jail.
There is attached to the record presented a photostatic copy of the appearance docket covering this case, and it is necessary to refer to this sheet in order to determine what transpired in the case.
The appearance docket shows that the defendant was arraigned on April 17, 1959 and entered a plea of not guilty. Preliminary was set for April 24, 1959 and bond fixed in the sum of $1,000. Appearance bond was approved and the preliminary hearing passed from time to time until July 9, 1959, at which time the State reduced the charge from driving while intoxicated, second offense, to driving while intoxicated, first offense, and defendant entered a plea of guilty. The case was referred to the probation officer, and passed to August 5, 1959 for sentence. Thereafter this order was vacated, the defendant withdrew his plea of guilty, and the case was passed to August 13 for preliminary hearing, and was later passed until August 27, 1959. On this date the case was called for preliminary hearing, and the State again reduced the charge to that of driving while under the influence of intoxicating liquor, first offense, and the defendant again entered a plea of guilty. The case was passed to September 25, 1959 for sentence; and then by agreement passed until October 23, 1959. On October 23 the defendant was sentenced to 60 days in the county jail, and to pay the court costs. Appeal bond was given, and the case lodged in this Court on December 22, 1959.
Under the rules of this Court, brief of the defendant was due twenty days from the date of filing the appeal. The case was assigned for oral argument for March 2, 1960. No brief has been filed, and no appearance was made at the time the case came on for oral argument. No application for extension of time within which to file brief has been made.
We have examined the record before us. The information is sufficient to charge the offense of driving while under the influence of intoxicating liquor, second offense. The defendant appeared in person and by his counsel, and after the charge was reduced to driving while under the influence of intoxicating liquor, first offense, entered a plea of guilty. The punishment fixed by the court is not excessive or unreasonable.
Since no appearance has been made in this Court on behalf of the defendant, nor brief filed, it is apparent that the appeal is without merit, and that the judgment should be affirmed. McIntire v. State, 82 Okl.Cr. 47, 166 P.2d 111; Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130.
The judgment of the Court of Common Pleas of Tulsa County is therefore affirmed.
NIX and BRETT, JJ., concur.